Citation Nr: 1611466	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-17 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD) as due to exposure to herbicides.

2.  Entitlement to service connection for heart disease as due to exposure to herbicides.

3.  Entitlement to service connection for arthritis as due to exposure to herbicides.

4.  Entitlement to service connection for prostate cancer as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his October 2010 notice of disagreement, the Veteran requested a hearing before the Board.  Applicable regulations require the Board to reject any hearing request received prior to the filing of a substantive appeal.  See 38 C.F.R. § 20.703 (2015).  In any event, in February 2016, the Veteran's representative stated that the Veteran does not wish to have a hearing.  

In September 2015, the Veteran communicated an intent to seek VA compensation for hearing loss on a proper VA form.  This claim is referred to the agency of original jurisdiction (AOJ) for disposition.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with COPD, heart disease, prostate cancer currently in remission, and arthritis.  He contends that these disabilities are related to exposure to toxic pesticides and defoliants during his service in West Germany.  In his October 2010 notice of disagreement and June 2011 substantive appeal, as well as an October 2011 statement, the Veteran indicated that a green substance was applied around ammunition stores at his duty station in Germany, in order to preserve sight lines.  The substance was provided in tanker trucks bearing the word "TOXIC" and containing what he believed to be a United States government stock number.  The Veteran stated that all grasses, weeds and trees turned brown and died after the unknown substance was applied.  

VA must provide a VA medical examination in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record as it currently stands invokes the need for VA examinations and additional development as to the Veteran's asserted exposure to toxins during service.  Id.  

The record reflects that the Veteran has received treatment for his heart disease from a non-VA physician, Dr. K.  As Dr. K.'s records are potentially relevant to the Veteran's appeal, they must be obtained, pending written authorization from the Veteran.  38 C.F.R. § 3.159(c)(1).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, additional evidence has been associated with the record since the statement of the case in May 2011.  Thus, on remand, the AOJ will have an opportunity to consider the additional evidence in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since December 2015.

2.  Contact the Veteran and request that he provide written authorization to obtain records from all non-VA doctors, including Dr. K., who have treated him for any of the disabilities on appeal.   

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's disabilities.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Determine the chemicals or toxins to which the Veteran could have been exposed during his active service in Germany from October 1968 to April 1970 with 1st Battalion, 54th Infantry, 4th Armored Division, by contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or any other source that may have relevant information.  All sources must be apprised of the Veteran's assertions that his unit was exposed to a green substance labeled "toxic," which reportedly killed all grasses, trees and weeds near his unit's ammunition stores, and advised that they are to accept the Veteran's assertions as fact for purposes of this remand.  All attempts to obtain this information must be documented in the Veteran's claims file. 

4.  Thereafter, schedule the Veteran for VA examinations of his heart disease, COPD, arthritis and prostate cancer by appropriate medical professionals.  The entire record must be reviewed by the examiner.   

The examiner or examiners are to provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart disease, COPD, asthma or prostate cancer had its onset during, or is otherwise related to, his active service, to include exposure to chemicals and toxins sufficiently identified by the Veteran or found by VA's development.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

